DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-5, 9-11, 14-16, 18-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication 2013-17939 in view of Cho et al. (US 2015/0068970 A1).

	With regard to claims 1, 16 and 21, JP ‘939 discloses an apparatus for providing fluid connections between a manifold and a plurality of gas separation modules comprising a plurality of gas separation modules (see Figs. 3-8 and paragraph [0001] of the English language machine translation provided by Applicants) arranged in a row, each module having an inlet end and an outlet end, wherein the inlet and outlet ends of each module are connected to pipes having openings (see Figs. 3-8), inlet (311) and outlet (313) manifolds disposed along and in a vicinity of the inlet and outlet ends of the modules, respectively, of the modules, the inlet and outlet manifolds comprising conduits for gas entry or leaving a module, the manifolds having a longitudinal axis and the modules having a longitudinal axis, and wherein the manifolds are arranged such that their longitudinal axes are perpendicular to the longitudinal axes of the modules (see Figs. 3-8), wherein the pipes are connected to a manifold to permit gas to flow between the manifold and the modules by flowing through the openings at Figs. 3-8 and paragraphs [0001] and [0011]-[0028] of the English language machine translation provided by Applicants.
	JP ‘939 does not discloses the pipes extending into the manifold.
	Cho et al. discloses a membrane separation system wherein pipes (21) are connected to manifolds (51 or 52) by extending into the manifold (at open end portion 21b) at Figs. 3-5, the abstract and paragraphs [0038] and [0051]-[0055].
	It would have been obvious to one of ordinary skill in the art to incorporate the pipe and manifold connection of Cho et al. into the system of JP ‘939 to provide a reliable and fluid-tight connection, as suggested by Cho et al. at paragraphs [0051]-[0055].

With regard to claim 3, JP ‘939 as modified by Cho et al. discloses the openings in the pipes comprising circular holes (in the open end of the pipe). See Cho et al. at Figs. 3-5 and paragraph [0038].

With regard to claims 4, 18 and 23, JP ‘939 discloses means (valves 321a-321c and 323a-323c) for selectively blocking gas flow into or out of the pipes at Figs. 3-8 and paragraph [0032] of the English language machine translation.

With regard to claims 5, 19 and 24, it would have been obvious to one of ordinary skill in the art to select valves having a plunger (such as gate valves or globe valves) which is slidable between an open position and a closed position since such valves are common and readily available.

With regard to claims 9 and 20, JP ‘939 discloses a plurality of conduits and valves (321a-321c and 323a-323c) being connected to the modules, wherein, in a first configuration of the valves (see Fig. 8), a feed gas is directed into all of the modules, wherein the modules are connected in parallel, and wherein, in a second configuration of the valves (see Figs. 3, 4 and 6), a feed gas is directed into a first group of modules, the first group comprising fewer than all of the modules, and then into a second group of modules, the second group comprising modules not belonging to the first group, wherein the first and second groups of modules are effectively connected in series at Figs. 3-8 and paragraphs [0011]-[0028] of the English language machine translation.

With regard to claim 10, JP ‘939 discloses three valves that each have two positions, one position being an open position (no filling) and a second position being a closed position (black filling) at Figs. 3-8.
While JP ‘939 discloses more than three valves, such is not seen as distinguishing the reference from the claim since the claim language is open-ended and allows for the inclusion of additional valves.

With regard to claim 11, JP ‘939 discloses a method for selectively isolating a gas separation module in a system comprising a plurality of gas separation modules (see Figs. 3-8 and paragraph [0001] of the English language machine translation provided by Applicants) arranged in a row, wherein each module has an inlet end and an outlet end, wherein the inlet and outlet ends of each module are connected to pipes having openings (see Figs. 3-8), wherein the system includes inlet (311) and outlet (313) manifolds disposed along the inlet and outlet ends of the modules, the inlet and outlet manifolds comprising conduits for gas entering or leaving a module, the manifolds having a longitudinal axis and the modules having a longitudinal axis, and wherein the manifolds are arranged such that their longitudinal axes are perpendicular to the longitudinal axes of the modules (see Figs. 3-8), wherein the pipes are connected to a manifold to permit gas to flow between the manifold and the modules by flowing through the openings, the method comprising blocking the openings (using valves 321a-321c and 323a-323c) of selected pipes so as to isolate a selected module from the system (see Fig. 5) at Figs. 3-8 and paragraphs [0001] and [0011]-[0028] of the English language machine translation provided by Applicants.
JP ‘939 does not discloses the pipes extending into the manifold.
	Cho et al. discloses a membrane separation system wherein pipes (21) are connected to manifolds (51 or 52) by extending into the manifold (at open end portion 21b) at Figs. 3-5, the abstract and paragraphs [0038] and [0051]-[0055].
	It would have been obvious to one of ordinary skill in the art to incorporate the pipe and manifold connection of Cho et al. into the system of JP ‘939 to provide a reliable and fluid-tight connection, as suggested by Cho et al. at paragraphs [0051]-[0055].

With regard to claim 14, JP ‘939 discloses a plurality of conduits and valves (321a-321c and 323a-323c) being connected to the modules, wherein, in a first configuration of the valves (see Fig. 8), a feed gas is directed into all of the modules, wherein the modules are connected in parallel, and wherein, in a second configuration of the valves (see Figs. 3, 4 and 6), a feed gas is directed into a first group of modules, the first group comprising fewer than all of the modules, and then into a second group of modules, the second group comprising modules not belonging to the first group, wherein the first and second groups of modules are effectively connected in series, the method further comprising placing the valves in the first position when a product of moderate purity is desired, and placing the valves in the second position when a product of higher purity is desired (see paragraphs [0009], [0060] and [0068] of the English language machine translation) at Figs. 3-8 and paragraphs [0009], [0011]-[0028], [0060] and [0068] of the English language machine translation.

With regard to claim 15, JP ‘939 discloses three valves that each have two positions, one position being an open position (no filling) and a second position being a closed position (black filling), and wherein the placing steps comprising adjusting the positions of the three valves at Figs. 3-8 and paragraphs [0009], [0060] and [0068] of the English language machine translation.
While JP ‘939 discloses more than three valves, such is not seen as distinguishing the reference from the claim since the claim language is open-ended and allows for the inclusion of additional valves.

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication 2013-17939 in view of Cho et al. (US 2015/0068970 A1), and further in view of Schuermann (US 1,063,926).
JP ‘939 and Cho et al. do not mention at least one of the pipes being connected to the manifold by a lock ring.
Schuermann discloses connecting pipes using a lock ring at Figs. 1-4 and col. 1, lines 42-52.
It would have been obvious to one of ordinary skill in the art to incorporate the lock ring of Schuermann into the system of JP ‘939 and Cho et al. to provide a reliable connection that is resistant to blowouts, as suggested by Schuermann at col. 1, lines 42-52.

Allowable Subject Matter

6.	Claims 2, 6, 7, 12, 13, 17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is a statement of reasons for the indication of allowable subject matter:

With regard to claims 2, 17 and 22, the prior art made of record does not teach or fairly suggest apparatus of claims 2 or 22 or the method of claim 17 wherein the opening in the pipes comprising slots.

With regard to claim 6, the prior art made of record does not teach or fairly suggest the apparatus of claim 6 wherein the blocking means comprises a plunger having a threaded shank, wherein the plunger can be screwed into, or out of, the pipe.

With regard to claim 7, the prior art made of record does not teach or fairly suggest the apparatus of claim 7 wherein there is a plunger associated with each of the pipes, at both the inlet and outlet ends of the modules.

With regard to claims 12 and 13, the prior art made of record does not teach or fairly suggest the method of claim 12 wherein the blocking step is performed by moving a plunger within at least one of the pipes, so as to block a flow of gas through the openings of the one of the pipes.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
October 26, 2022